996 So. 2d 255 (2008)
Johnny J. TIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5445.
District Court of Appeal of Florida, First District.
December 12, 2008.
Johnny J. Tims, pro se, Appellant.
Bill McCollum, Attorney General and Daniel A. David, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
Prior report: 945 So. 2d 510.
PER CURIAM.
The appellant challenges the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without discussion the denial of appellant's claims of ineffective assistance of counsel. However, we reverse and remand the denial of appellant's claim that there was no factual basis supporting his plea to one count of felony battery causing great bodily harm. See Sherwood v. State, 734 So. 2d 1050 (Fla. 1st DCA 1998) (reversing and remanding claim in 3.850 motion that appellant pled to offense for which there was no factual basis); Jones v. State, 647 So. 2d 182 (Fla. 1st DCA 1994) ("When a 3.850 movant alleges that his plea had no factual basis, and the trial court fails to attach to its order those portions of the record establishing that basis, the order does not conclusively show that the movant is entitled to no relief."). The trial court shall attach records refuting appellant's allegations or hold an evidentiary hearing.
LEWIS and THOMAS, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.